EXHIBIT 10.3

 

ITERIS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of
                                (the “Grant Date”), by and between Iteris, Inc.,
a Delaware corporation (the “Company”), and                               
(“Participant”).  The Award (as defined below) is subject to the terms and
conditions set forth in this Agreement and in the Iteris, Inc. 2007 Omnibus
Incentive Plan (the “Plan”).  Capitalized terms used but not otherwise defined
herein shall have the meaning ascribed to such terms in the Plan.

 

1.                                       Award.  The Company hereby grants to
Participant a restricted stock unit award (the “Award”) covering               
restricted stock units (the “Units”).  Each Unit represents the right to receive
one share of common stock, par value $0.10 per share, of the Company (the
“Common Stock”), subject to the vesting requirements of this Agreement and the
terms of the Plan.  The Award represents the right to receive shares of Common
Stock (the “Shares”) only when, and with respect to the number of Shares to
which, the Units have vested.

 

2.                                       Vesting.  Except as otherwise provided
in this Agreement, the Units shall vest in accordance with the following
schedule:

 

On or after each of
the following dates

 

Number of Units vested

 

 

 

First anniversary of the Grant Date

 

 

Second anniversary of the Grant Date

 

 

Third anniversary of the Grant Date

 

 

Fourth anniversary of the Grant Date

 

 

 

3.                                       Restrictions on Transfer.  The Units
may not be sold, assigned, transferred or pledged, other than by will or the
laws of descent and distribution, and any such attempted transfer shall be void.

 

4.                                       Forfeiture.  If Participant ceases to
be employed by or provide Service to the Company or any Affiliate, whether or
not terminated for cause, prior to vesting of the Units pursuant to Section 2 or
Section 8 hereof, all of Participant’s rights to all of the unvested Units (and
the unvested Shares subject to such Units) shall be immediately and irrevocably
forfeited.  Upon forfeiture, Participant will no longer have any rights relating
to the unvested Units (and the unvested Shares subject to such Units).

 

5.                                       Issuance of Shares.  As soon as
administratively practicable following the Participant’s vesting date under
Section 2 or Section 8 hereof, as applicable, and the Participant’s satisfaction
of any required tax withholding obligations (but in no event later than 60 days
following the vesting date), the Company shall cause to be issued and delivered
to the Participant a certificate or certificates evidencing Shares registered in
the name of the Participant (or in the name of the Participant’s legal
representatives, beneficiaries or heirs, as the case may be) or to instruct the
Company’s transfer agent to electronically deliver such shares to the respective

 

--------------------------------------------------------------------------------


 

Participant.  The number of Shares issued shall equal the number of Units
vested, reduced as necessary to cover applicable withholding obligations in
accordance with Section 7 hereof.  If it is administratively impracticable to
issue Shares within the time frame described above because issuances of Shares
are prohibited or restricted pursuant to the policies of the Company that are
reasonably designed to ensure compliance with applicable securities laws or
stock exchange rules, then such issuance shall be delayed until such
prohibitions or restrictions lapse.

 

6.                                       Rights as Shareholder.  Units are not
actual Shares, and only represent a right to receive Shares according to the
terms and conditions set forth herein and the terms of the Plan.  Accordingly,
the issuance of a Unit shall not entitle the Participant to any of the rights or
benefits generally accorded to stockholders unless and until a Share is actually
issued under Section 5 hereof.

 

7.                                       Taxes.  The Participant hereby agrees
to make adequate provision for any sums required to satisfy the applicable
federal, state, local or foreign employment, social insurance, payroll, income
or other tax withholding obligations (the “Withholding Obligations”) that arise
in connection with this Agreement.  The Company may establish procedures to
ensure satisfaction of all applicable Withholding Obligations arising in
connection with this Agreement, including any means described in Section 8 of
the Plan.  The Participant hereby authorizes the Company, at its sole discretion
and subject to any limitations under applicable law, to satisfy any such
Withholding Obligations by (a) withholding from the wages and other cash
compensation payable to the Participant, (b) causing the Participant to tender a
cash payment to the Company, (c) delivering to the Company for cancellation
shares of the Company’s Common Stock already owned by the Participant, or
(d) selling on the Participant’s behalf (using any brokerage firm determined
acceptable to the Company for such purpose) a portion of the Shares issued in
payment of the vested Units as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the Withholding Obligations, in
connection with which the Participant shall concurrently provide, if necessary
or applicable, irrevocable instructions (i) to the brokerage firm to effect the
immediate sale of some or all of the Vested Shares and remit to the Company, out
of the sale proceeds available on the settlement date, sufficient funds to
satisfy the Withholding Obligations and (ii) to the Company to deliver the
certificates for the Shares directly to such brokerage firm in order to complete
the sale.  The Participant shall be responsible for all brokerage fees and other
costs of sale, and the Participant further agrees to indemnify and hold the
Company harmless from any losses, costs, damages or expenses relating to any
such sale.  The Company may refuse to deliver Shares if the Participant fails to
comply with the Participant’s obligations in connection with the Withholding
Obligations described in this paragraph.

 

8.                                       Change in Control.

 

(a)                                  Immediately prior to the effective date of
a “Change in Control” (as defined below), all Units subject to this Award will
vest, except and to the extent: (i) this Award is to be assumed by the successor
corporation (or parent thereof) or is otherwise to be continued in full force
and effect pursuant to the terms of the Change in Control transaction or
(ii) this Award is to be replaced with a cash incentive program of the successor
corporation which preserves the value (i.e., the Fair Market Value) of the
unvested Units (and the unvested Shares) subject to this Award existing at the
time of the Change in Control and provides for subsequent payout of that value
no later than the time the Units subject to this Award would have vested.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Immediately following the consummation of
the Change in Control, this Award shall terminate, except to the extent assumed
by the successor corporation (or parent thereof) or otherwise continued in
effect pursuant to the terms of the Change in Control transaction.

 

(c)                                  If this Award is assumed or otherwise
continued in effect in connection with a Change in Control, then this Award
shall be appropriately adjusted, upon such Change in Control, to apply to the
number and class of securities which would have been issuable to Participant in
consummation of such Change in Control had the Units subject to this Award been
fully vested immediately prior to such Change in Control.  To the extent that
the holders of Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, the successor corporation (or its parent)
may, in connection with the assumption of this Award, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control.

 

(d)                                 This Agreement shall not in any way affect
the right of the Company to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

 

(e)                                  For purposes of this Agreement, “Change in
Control” shall mean a change in ownership or control of the Company effected
through any of the following transactions: (i) a merger, consolidation or other
reorganization unless securities representing more than 50% of the total
combined voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Company’s outstanding voting securities immediately prior to such transaction;
(ii) a sale, transfer or other disposition of all or substantially all of the
Company’s assets; or (iii) the acquisition, directly or indirectly, by any
person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company), of beneficial ownership (within the meaning of Rule 13d-3 of
the Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities pursuant to a tender or
exchange offer made directly to the Company’s stockholders.

 

9.                                       Capital Adjustments and
Reorganization.  Should any change be made to the Common Stock by reason of any
stock split, reverse stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company’s receipt of consideration, appropriate
adjustments shall be made to the number and/or class of securities subject to
this Award in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.

 

10.                                 Miscellaneous.

 

(a)                                  Subject to Plan.  This Award is subject to
the terms and conditions of the Plan, but the terms of the Plan shall not be
considered an enlargement of any benefits under this Agreement.  In addition,
this Award is subject to the rules and regulations promulgated pursuant to the
Plan, now or hereafter in effect.  A copy of the Plan will be furnished upon
request of the Participant.

 

3

--------------------------------------------------------------------------------


 

(b)                                 No Right to Continued Service.  This
Agreement shall not confer on the Participant any right with respect to
continuance of service to the Company, nor will it interfere in any way with the
right of the Company to terminate such service at any time.

 

(c)                                  Governing Law.  The validity, construction
and effect of the Plan and the Agreement, and any rules and regulations relating
to the Plan and the Agreement, shall be determined in accordance with the
internal laws, and not the law of conflicts, of the State of Delaware.

 

(d)                                 Severability.  If any provision of the
Agreement is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or would disqualify the Agreement under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or the Agreement, such provision shall be stricken as to
such jurisdiction or the Agreement, and the remainder of the Agreement shall
remain in full force and effect.

 

(e)                                  No Trust or Fund Created.  Neither the Plan
nor the Agreement shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
Affiliate and Participant or any other person.

 

(f)                                    Section 409A Provisions.  The issuance of
Shares under this Agreement are intended to be exempt from the application of
section 409A of the Internal Revenue Code, as amended (“Section 409A”) by reason
of the short-term deferral exemption set forth in Treasury Regulation
§1.409A-1(b)(4).  Notwithstanding anything in the Plan or this Agreement to the
contrary, to the extent that any amount or benefit hereunder that constitutes
“deferred compensation” to the Participant under section 409A of the Internal
Revenue Code, as amended (“Section 409A”) and applicable guidance thereunder is
otherwise payable or distributable to the Participant under the Plan or this
Agreement solely by reason of the occurrence of a Change in Control or due to
the Participant’s disability or termination of employment, such amount or
benefit will not be payable or distributable to the Participant by reason of
such circumstance unless the Committee determines in good faith that (i) the
circumstances giving rise to such Change in Control, disability or separation
from service meet the definition of a change in ownership or control,
disability, or separation from service, as the case may be, in
Section 409A(a)(2)(A) of the Code and applicable final regulations, or (ii) the
payment or distribution of such amount or benefit would be exempt from the
application of Section 409A by reason of the short-term deferral exemption or
otherwise (including, but not limited to, a payment made pursuant to an
involuntary separation arrangement that is exempt from Section 409A under the
“short-term deferral” exception).  Any payment or distribution that otherwise
would be made to a Participant who is a specified employee as defined in
Section 409A(a)(2)(B) of the Code on account of separation from service may not
be made before the date which is six months after the date of the specified
employee’s separation from service (or if earlier, upon the specified employee’s
death) unless the payment or distribution is exempt from the application of
Section 409A by reason of the short term deferral exemption or otherwise.

 

4

--------------------------------------------------------------------------------


 

(g)                                 Headings.  Headings are given to the
Sections and subsections of the Agreement solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Agreement or any provision thereof.

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.

 

 

ITERIS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Print Name:

 

 

5

--------------------------------------------------------------------------------